Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case.

Priority
Applicant’s claim for the benefit of a prior-filed U.S. provisional 62/840,684 filed Apr. 19, 2010 is acknowledged.

Information Disclosure Statement

The information disclosure statements submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 8-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11182123 in view of Hwang et al. (US 20150198940 A1 hereinafter Hwang)
17510685
US 11182123 B2
1. A laundry appliance, comprising: a cabinet; a door coupled to the cabinet, wherein the door is operable between an opened position and a closed position; an audio interface disposed on the door, wherein the audio interface includes a microphone for receiving a voice command 
10. A door assembly for an appliance, comprising: a door panel; an audio interface coupled to the door panel, wherein the audio interface is configured to receive a voice command; 
and a speaker for projecting an audio output; 
15. The door assembly of claim 10, wherein the audio interface includes a speaker configured to project an audio output in response to the voice command.
a visual interface disposed on the door, wherein the visual interface is configured to display a message in response to at least one of the voice command and the audio output; 
a visual interface coupled to the door panel, wherein the visual interface is configured to display a message;
a microcontroller disposed on the door, wherein the microcontroller is operably coupled to the audio interface and the visual interface; ,wherein the microcontroller is configured to activate at least one of the audio interface and the visual interface in response to the sensed information,
a microcontroller coupled to the door panel, wherein the microcontroller is configured to control the visual interface in response to at least one of the voice command and the user input, 
and a proximity sensor configured to communicate sensed information to the microcontroller
a proximity sensor coupled to the door panel; and 
 and wherein the microcontroller has a temporal aspect for differentiating a user intent for engaging said laundry appliance.
and wherein the microcontroller is configured to determine whether a user intends to issue the voice command in response to information received from the proximity sensor.
 
Hwang [body detected within range for a predetermined time (temporal aspect)¶95-97]
 
2. The laundry appliance of claim 1, further comprising: a tactile interface disposed on the door, wherein the microcontroller is operably coupled to the tactile interface.
4. The laundry appliance of claim 1, further comprising: a human-machine interface disposed on a front surface of the cabinet; and a controller coupled to the cabinet, wherein the human-machine interface is operably coupled to the microcontroller and the controller.
8. The laundry appliance of claim 1, wherein the proximity sensor defines a sensor field extending from a front of the cabinet and a low-distance sensor field extending from the front of the cabinet, wherein the sensor field extends a greater distance from the front of the cabinet than the low-distance sensor field.
10.a tactile interface coupled to the door panel, wherein the tactile interface is configured to receive a user input;
 
 
5. The user-interface system of claim 1, further comprising:
a human-machine interface having a display coupled to a cabinet, wherein the display is configured to update in response to the voice command.
 
 
9. The user-interface system of claim 1, wherein the proximity sensor includes a first sensor field extending from the door and a second sensor field extending from the door, the second sensor field extending a shorter distance from the door relative to the first sensor field to form a low-distance sensor field, and wherein the microcontroller is configured to determine the user intends to issue the voice command when the user is sensed in the low-distance sensor field.
 
9. A user interface system for an appliance, comprising: a panel; an audio interface coupled to the panel, wherein the audio interface includes a microphone for receiving a voice command; 
1. A user-interface system for a laundry appliance, comprising: a door; an audio interface coupled to the door, wherein the audio interface includes a plurality of microphones to receive a voice command, 
a proximity sensor coupled to the panel and defining a sensor field extending from the panel; and
 a proximity sensor coupled to the audio interface, wherein the proximity sensor defines a sensor field extending outward from a front surface of the door; and 
 a microcontroller coupled to the panel and in communication with the audio interface and the proximity sensor, wherein the microcontroller includes a temporal aspect configured to determine a user intent related to engaging the audio interface based on sensed information received from the proximity sensor.
a microcontroller coupled to an inner surface of the door, wherein the microcontroller is configured to receive sensed information from the proximity sensor, wherein the microcontroller is configured to determine a user intent relating to issuing the voice command in response to the sensed information received by the proximity sensor,
Hwang [body detected within range for a predetermined time (temporal aspect)¶95-97]
16. A door for an appliance, comprising: a panel; a user interface system coupled to the panel, wherein the user interface system is configured to receive a user command; 
10. A door assembly for an appliance, comprising: a door panel; an audio interface coupled to the door panel, wherein the audio interface is configured to receive a voice command; 
a proximity sensor coupled to the panel and defining a sensor field; and 
 a proximity sensor coupled to the door panel; and 
Hwang [sensing unit and sound notification ¶9-10]
a microcontroller coupled to the panel and in communication with the user interface system and the proximity sensor, wherein the microcontroller is configured to determine an intent to engage the user interface system in response to sensed information from the proximity sensor.
a microcontroller coupled to the door panel, wherein the microcontroller is configured to control the visual interface in response to at least one of the voice command and the user input, and wherein the microcontroller is configured to determine whether a user intends to issue the voice command in response to information received from the proximity sensor.
10-13, 15-19 analogous to above
10-19 analogous to above


	Although the claims at issue are not identical, they are not patentably distinct from each other because: (1) the temporal aspect to proximity detection to is not significantly more when viewed in the art to avoid double patenting and obviousness analysis.
	Further regarding point (1), Hwang teaches detecting a body of a user within multiple ranges and fields that change output of an appliance including text and sounds [sensing unit with ranges and responses ¶9-¶10]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the workspace management actions disclosed by McCann.  Doing so would be desirable because it would provide more efficient situational information for the users based on context [Hwang ¶7-¶8]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20190211489 A1 hereinafter An) in view of Hwang et al. (US 20150198940 A1 hereinafter Hwang).

As to independent claim 1, An teaches a laundry appliance, comprising: [Fig, 1 illustrates laundry machine with control panel ¶37]
a cabinet; [cabinet ¶37]  a door coupled to the cabinet, [Fig. 2 door 100 ¶38] wherein the door is operable between an opened position and a closed position; [Fig. 1-2 illustrate closed and open¶37-38] 
an audio interface disposed on the door, wherein the audio interface includes a microphone for receiving a voice command and [door includes microphone assembly for voice commands (¶72) ¶52 "the door according to the present embodiment includes a control panel 32 which controls the operation of the laundry treatment machine, a microphone assembly 170 (see FIG. 5) which receives the user's voice"]
a speaker for projecting an audio output; [speaker informs user ¶52]
a visual interface disposed on the door, wherein the visual interface is configured to display a message in response to at least one of the voice command and the audio output; [Fig. 1 illustrates control panel with displayed state ¶45 voice command from voice to change state ¶88-90, ¶112]
An does not specifically teach a microcontroller disposed on the door, wherein the microcontroller is operably coupled to the audio interface and the visual interface; and a proximity sensor configured to communicate sensed information to the microcontroller, wherein the microcontroller is configured to activate at least one of the audio interface and the visual interface in response to the sensed information, and wherein the microcontroller has a temporal aspect for differentiating a user intent for engaging said laundry appliance.
However, Hwang teaches a microcontroller disposed on the door, wherein the microcontroller is operably coupled to the audio interface and the visual interface; and  [Fig. 2 illustrates controller 210 connected to display and speaker¶47-49]
 a proximity sensor configured to communicate sensed information to the microcontroller, [sensing unit and sound notification ¶9-10]  wherein the microcontroller is configured to activate at least one of the audio interface and the visual interface in response to the sensed information, and wherein the microcontroller has a temporal aspect for differentiating a user intent for engaging said laundry appliance. [body detected within range for a predetermined time (temporal aspect) to control information displayed ¶95-97"human body is within the predetermined range for the predetermined time or more, the electric home appliance may add the number of information items output by the output unit 130"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the laundry appliance by An by incorporating the microcontroller disposed on the door, wherein the microcontroller is operably coupled to the audio interface and the visual interface; and a proximity sensor configured to communicate sensed information to the microcontroller, wherein the microcontroller is configured to activate at least one of the audio interface and the visual interface in response to the sensed information, and wherein the microcontroller has a temporal aspect for differentiating a user intent for engaging said laundry appliance disclosed by Hwang because both techniques address the same field of home appliances and by incorporating Hwang into An provides more efficient situational information for the users based on context [Hwang ¶7-¶8]

As to dependent claim 2, the rejection of claim 1 is incorporated.  An and Hwang further teach a tactile interface disposed on the door, wherein the microcontroller is operably coupled to the tactile interface.[An control panel with input ¶45]

As to dependent claim 4, the rejection of claim 1 is incorporated.  An and Hwang further teach a human-machine interface disposed on a front surface of the cabinet; and a controller coupled to the cabinet, wherein the human-machine interface is operably coupled to the microcontroller and the controller. [An control panel in the cabinet ¶38 "The control panel 32 may be provided in the cabinet 20, unlike the present embodiment."]

As to dependent claim 5, the rejection of claim 4 is incorporated.  An and Hwang further teach wherein the microcontroller is configured to send a signal to the human-machine interface in response to the voice command, and wherein the human-machine interface is configured to display information relating to the voice command. [An display state ¶45 voice command to change state ¶112]

As to dependent claim 6, the rejection of claim 4 is incorporated.  An and Hwang further teach wherein the human-machine interface is concealed by the door when the door is in the closed position.  [An control panel in the cabinet ¶38 "The control panel 32 may be provided in the cabinet 20, unlike the present embodiment."]

As to dependent claim 7, the rejection of claim 4 is incorporated.  An and Hwang further teach wherein the microcontroller is configured to send a signal to the human-machine interface in response to the voice command, and the human-machine interface is configured to send a corresponding signal to the controller corresponding with a function of said laundry appliance. [An display state ¶45 voice command to change state ¶112]

As to dependent claim 8, the rejection of claim 1 is incorporated.  An and Hwang further teach wherein the proximity sensor defines a sensor field extending from a front of the cabinet and a low-distance sensor field extending from the front of the cabinet, wherein the sensor field extends a greater distance from the front of the cabinet than the low-distance sensor field. [Hwang multiple distance ranges in front ¶9, ¶31 "sensing whether an object is in front of the electric home appliance. The sensing unit 140 may sense whether an object is within a predetermined distance from the electric home appliance 100"]

As to independent claim 9, An teaches a user interface system for an appliance, comprising: [An control panel interface with input for laundry ¶37, ¶45]
a panel; [panel ¶45] an audio interface coupled to the panel, wherein the audio interface includes a microphone for receiving a voice command; [door includes microphone assembly for voice commands (¶72) ¶52 "the door according to the present embodiment includes a control panel 32 which controls the operation of the laundry treatment machine, a microphone assembly 170 (see FIG. 5) which receives the user's voice"]
An does not specifically teach a proximity sensor coupled to the panel and defining a sensor field extending from the panel; and a microcontroller coupled to the panel and in communication with the audio interface and the proximity sensor, wherein the microcontroller includes a temporal aspect configured to determine a user intent related to engaging the audio interface based on sensed information received from the proximity sensor.
However, Hwang teaches a proximity sensor coupled to the panel and defining a sensor field extending from the panel; [sensing unit and sound notification ¶9-10] and 
a microcontroller coupled to the panel and in communication with the audio interface and the proximity sensor, wherein the microcontroller includes a temporal aspect configured to determine a user intent related to engaging the audio interface based on sensed information received from the proximity sensor. [body detected within range for a predetermined time (temporal aspect) to control information including sounds ¶9-10, ¶95-97"human body is within the predetermined range for the predetermined time or more, the electric home appliance may add the number of information items output by the output unit 130"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the laundry appliance by An by incorporating the a proximity sensor coupled to the panel and defining a sensor field extending from the panel; and a microcontroller coupled to the panel and in communication with the audio interface and the proximity sensor, wherein the microcontroller includes a temporal aspect configured to determine a user intent related to engaging the audio interface based on sensed information received from the proximity sensor disclosed by Hwang because both techniques address the same field of home appliances and by incorporating Hwang into An provides more efficient situational information for the users based on context [Hwang ¶7-¶8]

As to dependent claim 10, the rejection of claim 9 is incorporated.  An and Hwang further teach wherein the microcontroller is configured to determine the user intent to engage the audio interface from a gradual decrease in distance between a user and the panel as sensed by the proximity sensor. [Hwange gradual different information displayed Fig. 4, ¶80-83

As to dependent claim 11, the rejection of claim 9 is incorporated.  An and Hwang further teach wherein the proximity sensor defines a low distance sensing field which extends a shorter distance from the panel compared to the sensor field, wherein the microcontroller is configured to determine the user intent to engage the audio interface when a user is sensed in the low distance sensing field.[Hwang multiple distance ranges in front ¶9, ¶31 "sensing whether an object is in front of the electric home appliance. The sensing unit 140 may sense whether an object is within a predetermined distance from the electric home appliance 100"]

As to dependent claim 12, the rejection of claim 9 is incorporated.  An and Hwang further teach a visual interface coupled to the panel, wherein the visual interface is configured to be activated by the microcontroller in response to at least one of the voice command received by the audio interface and a user within the sensor field. [An display state ¶45 voice command to change state ¶112], [Hwang body detected within range to control information displayed ¶95-97]

As to dependent claim 13, the rejection of claim 9 is incorporated.  An and Hwang further teach a cabinet, [An cabinet ¶37] wherein the panel is configured as a door panel coupled to the cabinet. [Fig. 2 door 100 ¶38]

As to dependent claim 14, the rejection of claim 13 is incorporated.  An and Hwang further teach a human-machine interface coupled to the cabinet, wherein the microcontroller is configured to communicate with the human-machine interface in response to the voice command. [An control panel in the cabinet ¶38 "The control panel 32 may be provided in the cabinet 20, unlike the present embodiment."]

As to dependent claim 15, the rejection of claim 9 is incorporated.  An and Hwang further teach wherein the audio interface includes a speaker, and wherein at least one of options and settings is configured to be communicated via the speaker.  [An speaker informs user ¶52]

As to independent claim 16, An teaches a door for an appliance, comprising: [Fig. 2 door 100 ¶38] a panel; a user interface system coupled to the panel, wherein the user interface system is configured to receive a user command; [Control panel with input ¶45
An does not specifically teach a proximity sensor coupled to the panel and defining a sensor field; and a microcontroller coupled to the panel and in communication with the user interface system and the proximity sensor, wherein the microcontroller is configured to determine an intent to engage the user interface system in response to sensed information from the proximity sensor.
However, Hwang teaches a proximity sensor coupled to the panel and defining a sensor field; and [sensing unit and sound notification ¶9-10]  
a microcontroller coupled to the panel and in communication with the user interface system and the proximity sensor, wherein the microcontroller is configured to determine an intent to engage the user interface system in response to sensed information from the proximity sensor.[multiple distance ranges in front ¶9, ¶31 "sensing whether an object is in front of the electric home appliance. The sensing unit 140 may sense whether an object is within a predetermined distance from the electric home appliance 100"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the laundry appliance by An by incorporating the a proximity sensor coupled to the panel and defining a sensor field; and a microcontroller coupled to the panel and in communication with the user interface system and the proximity sensor, wherein the microcontroller is configured to determine an intent to engage the user interface system in response to sensed information from the proximity sensor disclosed by Hwang because both techniques address the same field of home appliances and by incorporating Hwang into An provides more efficient situational information for the users based on context [Hwang ¶7-¶8]

As to dependent claim 17, the rejection of claim 16 is incorporated.  An and Hwang further teach wherein the user interface system includes a microphone for receiving a voice command, and wherein the microphone is activated by the microcontroller in response to the sensed information from the proximity sensor. [microphone assembly for voice commands (¶72) ¶52 "the door according to the present embodiment includes a control panel 32 which controls the operation of the laundry treatment machine, a microphone assembly 170 (see FIG. 5) which receives the user's voice"]

As to dependent claim 18, the rejection of claim 16 is incorporated.  An and Hwang further teach wherein the user interface system includes a visual interface, and wherein the visual interface is activated by the microcontroller in response to the sensed information from the proximity sensor.[Hwang multiple distance ranges in front to display fig. 4 ¶9, ¶31]

As to dependent claim 19, the rejection of claim 16 is incorporated.  An and Hwang further teach wherein the microcontroller is configured to determine the intent to engage the user interface system in response to a change in distance between a user and the proximity sensor within the sensor field.  [Hwange gradual different  information displayed Fig. 4, ¶80-83]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Hwang, as applied in the rejection above, and further in view of Boutiette (US 10870940 B2).

As to dependent claim 3, An and Hwang teach the rejection of claim 1 that is incorporated.  An and Hwang do not specifically teach a door opening assembly including a motor, wherein the door opening assembly is coupled to the door, and wherein the microcontroller is operably coupled to the door opening assembly.
However, Boutiette teaches a door opening assembly including a motor, wherein the door opening assembly is coupled to the door, and wherein the microcontroller is operably coupled to the door opening assembly. [motor on lid(door) Col. 1-2 ln. 65-3 "the washing machine appliance includes a motor operatively coupled with the lid and configured for moving the lid between the open position and the closed position."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the laundry appliance by An and Hwang by incorporating the a door opening assembly including a motor, wherein the door opening assembly is coupled to the door, and wherein the microcontroller is operably coupled to the door opening assembly disclosed by Boutiette because all techniques address the same field of home appliances and by incorporating Boutiette into An and Hwang provides more efficient situational information for the users based on context [Hwang ¶7-¶8]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Bhandare et al. (US 20190145041 A1) teaches a user interface mounted to the intermediate door, a door window mounted to the intermediate frame and overlying the opening, a door cover adjacent the front surface of the intermediate door and overlying the user interface (see ¶4)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143